Citation Nr: 1409556	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  07-28 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for numbness of the tongue and left jaw area status-post extraction of third molars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel

INTRODUCTION

The Veteran had active service from August 1965 to August 1969.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of April 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A Travel Board hearing was held in June 2008.  A transcript of the hearing is of record. 

The claim was previously remanded in November 2008 and March 2011. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a VA-9 Form of December 2013, the Veteran stated he desired a Board of Veterans Appeals hearing at a local VA office before a member, or members, of the BVA.  While the Veteran was afforded a Travel Board hearing in June 2008, substantial additional evidence has been submitted since the hearing.  Therefore, the Board will afford the Veteran to present additional argument and will remand the claim for the scheduling of a new hearing.

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the appellant for a travel board hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


